Citation Nr: 1017879	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  01-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
bronchial asthma, currently evaluated as 60 percent 
disabling.

2.  Entitlement to total disability compensation rating based 
on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Lewis C. Fichera


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied the benefits 
sought on appeal.

The Board remanded the appeal in October 2007 to schedule a 
hearing before a member of the Board.  A hearing was 
scheduled, but the Veteran failed to report for the hearing.  
The Board denied both issues on appeal in a July 2008 
decision.  The Veteran appealed the Board's July 2008 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Before the Court issued a decision, the Secretary 
of VA and the Veteran filed a Joint Motion for remand to 
vacate the July 2009 Board denial, and remand both issues to 
the Board for adjudication consistent with the Joint Motion 
instructions.  The Court granted the Joint Motion in January 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This appeal is remanded to comply with the January 2010 Joint 
Motion for remand.  When remand orders by the Court or Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

First, the RO/AMC must contact the Social Security 
Administration (SSA) and obtain all disability records 
concerning the Veteran.  Additionally, the RO/AMC must 
contact the VA Medical Center (VAMC) in Wilmington, Delaware 
to obtain all treatment records concerning the Veteran.  
Then, obtain updated VAMC treatment records that are dated 
after March 2005.  For both VAMC and SSA records, the 
procedures for requesting records in Federal custody and 
notifying the Veteran of an inability to obtain records in 
Federal custody must be followed.  38 C.F.R. § 3.159(c)(2) 
and (e).  

After associating all newly generated records into the claims 
file, schedule the Veteran for a VA respiratory examination 
to evaluate the present severity of his bronchial asthma and 
its effect on his employment capacity.  The Veteran is 
reminded that he must cooperate with VA in scheduling and 
attendance for the VA examination.  The Court has held that 
"[T]he duty to assist is not always a one-way street.  If a 
[V]eteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

For the VA respiratory examination, the claims file must be 
available to the examiner, who will indicate receipt and 
review of the claims file in any report generated.  He or she 
will interview the Veteran concerning his present respiratory 
symptoms and conduct a clinical examination with all 
appropriate pulmonary testing.  The examiner must state all 
respiratory diagnose(es) and list the pulmonary test results.  
The examiner must detail occupational limitations due solely 
to the Veteran's service connected bronchial asthma.   

After completing the development and notification actions 
above, if a determination is less than fully favorable to the 
Veteran, issue a supplemental statement of the case and 
schedule the Veteran for a Travel Board hearing.  The RO/AMC 
must comply with the procedures outlined in 38 C.F.R. 
§ 20.702, which govern scheduling and notification of Board 
hearings.  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain all SSA disability records and 
updated VAMC treatment records for the 
Veteran.  Contact the VAMC in Wilmington, 
Delaware for all records concerning the 
Veteran.  The RO/AMC must comply with the 
procedures outlined in 38 C.F.R. 
§ 3.159(c)(2) and (e) regarding requests 
for records in Federal custody and 
notification of an inability to obtain 
records.  

2.  Schedule the Veteran for a VA 
respiratory examination.  All 
correspondence between the Veteran and VA 
in scheduling the examination must be 
documented and included in the claims 
file.  

For the VA respiratory examination, the 
claims file must be available to the 
examiner, who will indicate receipt and 
review of the claims file in any report 
generated.  He or she will interview the 
Veteran concerning his present respiratory 
symptoms and conduct a clinical 
examination with all appropriate pulmonary 
testing.  The examiner must state all 
respiratory diagnose(es) and list the 
pulmonary test results.  The examiner must 
detail occupational limitations due solely 
to the Veteran's service connected 
bronchial asthma.   

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response.   

After appropriate time period for response 
or the Veteran expresses a desire for 
immediate appellate review, schedule the 
Veteran for a Board hearing.  The RO/AMC 
must comply with the procedures outlined 
in 38 C.F.R. § 20.702, which govern 
scheduling and notification of Board 
hearings.  

Either after a Board hearing or 
determination that the record is in 
compliance with 38 C.F.R. § 20.702, return 
the claims file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


